Citation Nr: 0600693	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-19 952	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2  Entitlement to service connection for disciform 
maculopathy.

3.  Entitlement to service connection for degenerative joint 
disease of the hands.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  

5.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.  He was awarded the Silver Star Medal.  He is 85 years 
of age.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim of 
entitlement to service connection for the disabilities listed 
on the first page of this decision.    

This matter was originally before the Board in January 2001.  
The Board remanded the matter to the RO for further 
development.  On return in October 2002, the Board ordered 
further development pursuant and sent this case to the 
Board's Evidence Development Unit to undertake the requested 
development.  It was later determined by the United States 
Court of Appeals for the Federal Circuit that development and 
initial consideration of new evidence at the Board was 
inconsistent with the statute, specifically 38 U.S.C.A. 
§ 7104(a).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a 
result, the Board remanded this case in August 2003 for 
completion of the requested development.  The required 
development actions have been completed; a supplemental 
statement of the case (SSOC) was issued in February 2005; and 
the claims are ready for adjudication by the Board.  

Clarification of issue on appeal

The second issue listed above has previously been 
characterized, including by the Board in prior remands, as 
"Entitlement to service connection for bilateral loss of 
vision secondary to disciform maculopathy."  Although 
correct, this characterization is confusing in that it 
implies that disciform maculopathy is service connected and 
the veteran seeks service connection on a secondary basis.   
Disciform maculopathy is not in fact service connected, and 
the veteran is seeking service connection therefor.  
Accordingly, to avoid confusion the Board has recharacterized 
the issue.    

Matters not on appeal

During the course of this appeal, the veteran filed claims of 
entitlement to service connection for PTSD and tinnitus.  In 
a February 2005 VA rating decision, service connection was 
granted for these two disabilities.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Accordingly, those claims have been resolved. 


FINDINGS OF FACT

1.  The veteran was awarded a Silver Star Medal for gallantry 
during combat.

2.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of his active service.

3.  Disciform maculopathy  was not shown in service, and the 
objective medical evidence fails to establish a nexus or link 
between any current vision loss and any incident of the 
veteran's military service.

4.  Degenerative joint disease of the hands was not shown in 
service or within a year after the veteran's discharge from 
service, and the objective medical evidence fails to 
establish a nexus or link between any current hand condition 
and any incident of his active service. 

5.  Degenerative joint disease of the lumbosacral spine was 
not shown in service or within a year after the veteran's 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
lumbosacral spine condition and any incident of his active 
service.  

6.  The competent medical evidence of record indicates that 
irritable bowel syndrome does not currently exist.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.303, 3.385 (2005). 

2.  Disciform maculopathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Degenerative joint disease of the hands (claimed as 
arthritis) was not incurred in, or aggravated by, active 
service or manifested within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.  Degenerative joint disease of the lumbosacral spine 
(claimed as arthritis) was not incurred in, or aggravated by, 
active service or manifested within one year of separation 
from active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

5.  Irritable bowel syndrome is not due to or proximately 
caused by the veteran's service-connected PTSD.  38 C.F.R. 
§ 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
disabilities.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters. The Board will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

Preliminary matter -the  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The initial adjudication of the veteran's claims, in August 
1998, applied the then current but now obsolete well 
groundedness standard.  Subsequent to the enactment of the 
VCAA, however, the current standard was applied, most 
recently in the February 2005 SSOOC.  Thus, any deficiencies 
have been rectified.  The Board will apply the current 
standard in adjudicating the issues on appeal.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

The veteran has been provided notice of the pertinent law and 
regulations, and of deficiencies in his claims, in the July 
1998 statement of the case and in subsequent SSOCs, most 
recently in February 2005.  The Board's two remand further 
served to inform the veteran as to what was required of him 
and of VA.  Indeed, a significant portion of the Board's 
January 2001 remand was devoted to the then very recently 
enacted VCAA.

More significantly, a number of VCAA letters have been sent 
to the veteran, with a copy to his representative.  These 
letters include a VCAA letter from the St. Louis RO dated 
July 12, 2001; a letter from the Board dated December 30, 
2002; and a VCAA letter from the Cleveland RO "Tiger Team" 
dated August 13, 2004.
  
Both the July 2001 and August 2004 VCAA notice letters 
provided specific guidance to the veteran as to how to 
substantiate his claims for service connection, as well as 
his and VA's respective duties for obtaining evidence.  The 
letter noted that it was VA's responsibility to obtain 
"relevant records from any Federal agency."  See the August 
2004 VCAA letter, page 2.  These letters informed him that 
additional information or evidence was required to support 
his claims, and asked him to send the information or evidence 
to VA.  The letter informed the veteran that VA would make 
reasonable efforts to obtain records which were not in the 
possession of a federal agency, but that "It is your 
responsibility to make sure we received all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in original.]  In addition, the 
veteran was informed that he could get pertinent medical 
records himself and send them to VA.  

With respect to the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b), the August 13, 
2004 VCAA letter stated:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

Significantly, it appears that the Cleveland Tiger Team 
followed up on its August 2004 letter.  There is of record a 
report of contact (VA Form 119) dated September 20, 2004 
which reads in pertinent part as follows:

. . . the veteran called regarding the VCAA letter dated 
08/13/04.  The veteran wanted to know what he needs to 
do.  I explained to him that the Board of veterans' 
[Appeals] didn't request anything specific of him, but 
that the letter is simply asking him to submit any 
additional evidence that he believes will support his 
appeal.  He indicated that he really has nothing else to 
submit." 

Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

One final comment regarding notice is in order.  The veteran 
was not provided notice of the VCAA prior to the initial 
adjudication of these claims by rating decision in August 
1998.  See Pelegrini v. Principi, 17 Vet. App 412 (2004) 
[VCAA notice should be provided to a claimant before the 
initial decision on a claim.].  Such a situation was a legal 
impossibility because the initial adjudication pre-dated the 
enactment of the VCAA; VA's General Counsel has held that the 
failure to do so does not constitute error. See VAOGCPREC 7-
2004. 

After the enactment of the VCAA the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VCAA notices. The 
veteran's claim was readjudciated, most recently in the 
February 2005 SSOC. Therefore, there is no prejudice to the 
veteran with respect to the timing of the VCAA notice, 
because VCAA notice could not have been provided prior to the 
initial adjudication of his claim by the RO and there has 
been subsequent readjudication of the claim by the RO.

In short, although VCAA notice was provided to the veteran 
after the initial adjudication in August 1998, the veteran 
has not been prejudiced thereby.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

Moreover, neither the veteran or his representative have 
alleged that any prejudice has arisen due to the timing of 
the VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, pursuant to the August 2003 
Board remand, service department records to include morning 
reports, personnel records, and service medical records were 
associated with the veteran's VA claims folder.  The 
veteran's claims folder also contains reports of post service 
treatment and examinations, VA and private.  

It is clear that the veteran's service medical records were 
damaged in a July 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  However, photocopies 
of these records have been obtained an associated with the 
claims folder.  Although all of the individual records show 
fire damage, none of them appear to have been destroyed.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal.  He has not 
identified any additional pertinent evidence to be associated 
with the record.  He was invited to submit any evidence he 
had regarding the matters discussed in the respective 
correspondence.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Hence, VA's duty to assist the 
veteran in the development of his claim has been satisfied.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005). The veteran has been represented by a veterans 
service organization, and he has been afforded the 
opportunity to present personal testimony before VA, which he 
declined in a September 1999 VA Form 9.  The Board 
accordingly finds that due process considerations have been 
satisfied.
Accordingly, the Board will move on to address the issues on 
appeal.

Relevant law and regulations

Service connection - in general

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

For certain chronic disorders, including sensorineural 
hearing loss and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Additional law and VA regulations will be set forth where 
appropriate below.

1.  Entitlement to service connection for bilateral hearing 
loss.  

Relevant law and regulations

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The Court, referring to its holding in Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.

Factual background

The veteran's service records reflect no complaint, diagnosis 
or treatment for defective hearing or diseases of the ear.  
The separation examination shows the ears were normal and 
hearing was 15/15 on whispered voice, bilaterally.  

Post service medical records reveal no complaint, diagnosis 
or treatment relating to hearing loss until an April 1998 VA 
audiometric examination, more than 52 years after discharge 
from service.  At that time, hearing aids were recommended.  

An October 2004 VA audiology examination confirmed bilateral 
hearing loss.  The veteran reported that his hearing loss 
developed as he aged.  He did not recollect problems hearing 
after his discharge from service.  His post service noise 
exposure included personal firearms and 18 years employed as 
an auto brake and front end mechanic.  The examiner concluded 
that the veteran's hearing loss was less likely related to 
his military service but rather "developed late in life as 
he aged."

Analysis  

As has been discussed above, in order for service connection 
to be granted, three elements must be met:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between (1) and (2).

With respect to element (1), bilateral hearing loss is 
demonstrated, most recently in the report of the October 2004 
VA examination.

Turning to element (2), the Board will separately discuss 
disease and injury.  
As for disease, there is no medical evidence of bilateral 
hearing loss in service or for decades thereafter, and the 
veteran does not so contend.  Turning to in-service injury, 
the veteran was awarded the Silver Star Medal for gallantry 
under fire.  Combat status is obviously demonstrated.  In 
that capacity, he was undoubtedly exposed to loud noise.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Element (2) is 
therefore satisfied.

Turning to crucial element (3), medical nexus, there is 
arguably evidence in the veteran's favor.  The April 1998 VA  
examiner, with benefit of the service medical records and 
based on the veteran's own self report of ear infections in 
service (noise exposure was not mentioned), diagnosed  
"recurrent infection of the right ear in 1943 or 1944 with 
residual decreased hearing".   

Against the claim is the report of the October 2004 VA 
examiner, who concluded that the veteran's hearing loss was 
less likely than not related to his military service.  After 
comparing the 2004 audiogram results with the 1998 audiogram, 
the VA examiner concluded that the hearing loss was 
consistent with age-related hearing loss.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

 The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  It is the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

After having carefully considered the matter, the Board is of 
the opinion that the 2004 VA examination report is more 
probative.  It is based on a review of the service and post 
service records, as well as an examination of the veteran to 
provide a fully informed opinion.  To the contrary, the 1998 
VA medical opinion relied on the veteran's report of in-
service ear infections, conditions not substantiated by other 
clinical evidence.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described];  Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

Moreover, the October 2004 examiner's conclusion is congruent 
with the medical history.  Contrary to the history as 
presented by the veteran to the 1998 examiner, the record 
reflects no decrease in hearing loss until decades after 
service.  Thus, the veteran medical history is consistent 
with the 2004 examiner's conclusion that the veteran's 
hearing loss is due to the aging process, rather than to any 
incident of his military service.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim as to crucial 
element (3), medical nexus.  The claim fails on that basis.  
Service connection for bilateral hearing loss is accordingly 
denied.  



2.  Entitlement to service connection for disciform 
maculopathy.

Factual background

The report of the June 1942 physical examination completed 
for induction shows no eye abnormalities were noted.  The 
service records reflect no complaint, diagnosis or treatment 
for an eye abnormality.  The report of the September 1945 
separation examination shows his visual acuity was 20/20, 
uncorrected, in both eyes.  

The report of a VA eye examination in 1998 showed history of 
decreased vision secondary to age-related macular 
degeneration in 1992, with the veteran's vision becoming 
worse in 1995.  He had no relevant prior history other than 
wearing eye glasses.  The diagnoses were 20/200 secondary to 
untreatable disciform maculopathy of age-related macular 
degeneration in the right eye, and 20/400 secondary to 
untreatable disciform maculopathy of age-related macular 
degeneration in the left eye.  

Analysis

The medical evidence shows that the veteran currently has 
disciform maculopathy with resulting loss of vision, thus 
satisfying element (1).

With respect to element (2), the evidence indicates that the 
veteran did not have impaired vision in service.  Indeed, 
post service medical records reveal no complaint, diagnosis 
or treatment relating to vision loss until April 1998, more 
than 44 years after service.  

The veteran has not produced evidence showing the presence of 
an eye injury or disease affecting visual acuity during 
service.  The veteran was given the opportunity to provide 
evidence supporting his claim.  He identified no records or 
treatment proximate to his service.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  In the absence of in-service disease 
or injury, the claim fails.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

The only medial opinion of record, that of the 1998 VA 
examiner, described the veteran's disciform maculopathy as 
"age related".  

There is no competent evidence of record that establishes a 
causal relationship between the decreased visual acuity 
secondary to age-related macular degeneration and the 
veteran's active military service.  To the extent that the 
veteran himself believes that his eye problems are somehow 
related to his military service, it is well established that 
as a layman without medical training, the veteran is not 
competent to provide a competent medical opinion as to the 
etiology of his condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim as to 
element (3), and the  claim is also denied on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that elements (2) and (3), in-service disease or 
injury and medical nexus, have not been satisfied.  The 
benefit sought on appeal are accordingly denied.

3.  Entitlement to service connection for degenerative joint 
disease of the hands.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  

For the sake of economy, and because the issues involve the 
application of identical law to similar facts, the Board will 
address these two issues together. 



Factual background

The service records reflect no complaint, diagnosis or 
treatment for a hand injury or arthritis of the hands.  The 
report of physical examination on induction in 1942 shows 
scoliosis mild, symptomatic, not considered disabling.  
Thereafter, the service records do not show complaints, 
treatment, or diagnosis of a back disability, nor do they 
show an injury to the back during active military service.  
The separation examination completed in 1945 shows no 
musculoskeletal defects.  

Post service medical records reveal no complaints, diagnosis 
or treatment relating to arthritis of the hands until April 
1998.  This evidence is more than 42 years after service.  

The first evidence post service that shows complaints, 
diagnosis, or treatment of a back disability is dated in 
1990, more than 54 years after service.  According to private 
medical records of Dr. A., there were no back problems until 
a recent motor vehicle accident.  Since the motor vehicle 
accident, the veteran had had mild back pain with occasional 
numbness.  The diagnosis was L4-5 disc due to motor vehicle 
accident.  

The report of an April 1998 VA joints examination shows 
complaints of pain, weakness, joint stiffness, and swelling 
of the hands.  The veteran denied any specific injury to any 
of his joints.  X-rays of the hands revealed moderate to 
severe osteoarthrosis of the hands.  

The report of the April 1998 VA spine examination for 
compensation and pension purposes shows complaints of pain, 
weakness, and stiffness in the lower back.  The veteran 
reported the symptoms started in late 1940's and early 1950's 
and have persisted.  The diagnostic impression from the April 
1998 spine X-rays was moderate to severe degenerative changes 
in the lumbar spine with significant disc space narrowing and 
marginal osteophytes at least 3 levels.  The diagnosis was 
degenerative arthritis of the lumbosacral spine.    

Analysis

With respect to element (1), VA examination reports show that 
the veteran has arthritis of both hands and of the lumbar 
spine.  Element (1) is accordingly satisfied.

Turning to element (2), the veteran has not produced evidence 
showing that arthritis of the hands and/or the lumbar spine 
was incurred in service or manifested within the one year 
presumptive period after discharge from service.  Arthritis 
was initially manifested, according to the medical records, 
many decades after service.  The veteran has presented no 
evidence to the contrary.  Moreover, there is no evidence of 
any in-service injury.  Indeed, the veteran denied any 
specific injury to any of his joints when questioned on VA 
examination in April 1998.  Element (2) has not been 
satisfied, and the veteran's claims fail on that basis. 

Turning to element (3),  there is no medical evidence in the 
veteran's favor.  With respect to the lumbar spine condition, 
the only medical opinion, that of Dr. A., points to a motor 
vehicle accident in 1990.

The Board has considered the veteran's contention that 
service connection is warranted for arthritis of the hands.  
The veteran's assertions, however, do not establish a causal 
link between the claimed arthritis and the veteran's active 
military service.  As has been discussed above, the veteran 
is not competent to offer a medical nexus opinion.  See 
Espiritu, supra.  

The Board has considered the veteran's somewhat vague 
contention that his back pain began in the late 1940's.  The 
Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), relating to chronicity and continuity 
of symptomatology. However, as discussed above there is no 
objective medical evidence of arthritis in service or for 
decades thereafter.  Supporting medical evidence is required. 
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent]. Such 
evidence is lacking in this case. Continuity of 
symptomatology after service is therefore not demonstrated.

The Board also observes in passing that scoliosis was 
identified on enlistment.  It has not been identified since.  
Indeed, VA examination in 1998 showed no postural 
abnormalities.  In any event, the veteran is not seeking 
service connection for scoliosis.    

In summary, for the reasons and bases expressed above, the 
Board concludes that elements (2) and (3), in-service disease 
or injury and medical nexus, have not been met.  The 
veteran's claims fail on these bases.

5.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected PTSD.  

The Board notes at the outset of its discussion that the 
veteran does not claim entitlement to service connection for 
irritable bowel syndrome as being directly due to his 
military service.  Rather, he contends that it is caused by 
anxiety related to his service-connected PTSD.  

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310 (2005); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

With respect to Wallin element (1), the report of an October 
2004 VA gastrointestinal examination for compensation and 
pension purposes shows that the veteran had had problems with 
constipation that he regulated with prune juice, which 
occasionally made his bowels loose.  The examiner noted that 
a review of the veteran's electronic record showed no prior 
diagnosis of irritable bowel syndrome.  The diagnoses 
included gastroesophageal reflux disease (GERD) and 
constipation.  The examiner opined that the veteran would not 
be at least as likely as not to have a diagnosis of irritable 
bowel syndrome.  The veteran's symptoms would be more 
consistent with GERD for which he had a diagnosis, as well as 
some history of constipation.

This medical opinion is consistent with other medical 
evidence of record.  
The report of an April 1998 VA digestive examination for 
compensation and pension purposes shows a diagnosis of 
chronic constipation.  On routine clinic visits in January 
2002 and December 2003, the pertinent diagnosis was GERD.  
 
The Board observes that an April 1998 VA post-traumatic 
stress disorder examination for compensation and pension 
purposes showed an Axis III diagnosis of irritable bowel 
syndrome.  However, that finding is not replicated in the 
medical records and appears to be based on the veteran's 
report to the psychiatric examiner.  As such, the examiner's 
reference to irritable bowel syndrome, based as it is on a 
lay person's self assessment, is of no probative value.  See 
Swann and Reonal, both supra.   Moreover, the April 1998 VA 
psychiatric examiner did not conduct a physical examination 
of the veteran, and does not have the requisite specialist 
expertise in detecting gastrointestinal disorders.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  

In short, the competent medical evidence of record 
overwhelmingly supports the conclusion that the veteran does 
not have irritable bowel syndrome.  In the absence of the 
claimed disability, service connection may not be granted.  
See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In short, the veteran's secondary service connection claim 
fails on the basis that the claimed disability does not in 
fact exist.  In the absence of the claimed disability, 
discussion of the remaining two elements would be fruitless.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for disciform maculopathy is denied.  

Service connection for degenerative joint disease of the 
hands is denied. 

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.  

Service connection for irritable bowel syndrome, claimed as 
secondary to service-connected PTSD, is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


